—In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Suffolk County (Abrams, J.), entered October 22, 1993, which, after a hearing, found the appellant in violation of probation and placed her in a Division for Youth facility for up to twelve months.
Ordered that the order is affirmed, without costs or disbursements.
Charges were brought against the appellant under two separate petitions. The first petition under Docket No. D-54-93 alleged that she had committed an act which if committed by an adult would have constituted the crime of obstructing governmental administration in the second degree. The second petition under Docket No. D-55-93 alleged that the appellant had committed an act which if committed by an adult would have constituted the crime of escape in the third degree. The *793appellant admitted the charges under Docket No. D-55-93, and pursuant to an agreement with the Family Court, Docket No. D-54-93 was dismissed and the appellant was placed on probation. This appeal arises from a dispositional hearing which occurred after a fact finding hearing at which it was determined that the appellant had violated her probation.
The purpose of the dispositional hearing was for Family Court to ascertain and provide for the appellant’s needs as it had already been determined that she had violated the order of probation. As such, any evidence that was material and relevant could be admitted, including facts acquired from the petition under dismissed Docket No. D-54-93 (see, Matter of Charles RR., 166 AD2d 763).
Based on the appellant’s familial and social history and the evidence adduced at the dispositional hearing, the Family Court did not abuse its discretion in placing the appellant with a Division for Youth facility (see, Family Ct Act § 352.2; see also, Matter of Katherine W., 62 NY2d 947; Matter of Christopher H., 198 AD2d 120; Matter of Simone S., 160 AD2d 1008; Matter of Dane L., 155 AD2d 543). Balletta, J. P., Rosenblatt, Joy and Florio, JJ., concur.